Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 17-24 are allowed. The following is an examiner’s statement of reasons for allowance: Xiumei Li et al (Chinese Patent: CN105057827, here after Li), teaches multicomponent permanent magnet comprising a first permanent magnet having Nd-Fe-B-composition, and a second permanent magnet having a Nd-Fe-B-composition wherein the first permanent magnet and the second permanent magnet are mechanically connected(welded)[abstract]; and
wherein the first permanent magnet and the second permanent magnet are connected in an electrically conductive manner (with conducive brazing filler) [claim 1 and claim 2, look at the last page of the translation document], wherein
an electrical resistivity pc across a connection between the first permanent magnet and the second permanent magnet in at least one portion of the connection is adjusted to satisfy the following formula:
10-3pm< pc <105pm
wherein pm is the larger one of the bulk resistivities of the first and second permanent magnets( considering the resistivity of NdFeB 150x10-8 Ωm, with brazing filler comprising Nd: 80 wt%(resistivity of 64.3x10-8 Ωm), Cu: 10 wt%(resistivity of 1.68x10-8 Ωm), Si: 5 wt%(resistivity of ((0.1-60) x10-3 Ωm), and Fe: 5 wt%(resistivity of 9.71x10-8 Ωm) the claim limitation has been met, pc~ 5x10-3 Ωm). However, does not teach the second magnet coercivity is higher than the first magnet coercivity. Adriana C. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712